Action for damages for loss of services and expenses occasioned by bodily injuries to plaintiff's wife, due to defendants' negligence. Plaintiff had a verdict, and defendants appealed from an order denying their motion in the alternative for judgment or a new trial.
Plaintiff is the husband of Phebe Van House. She was plaintiff in an action against these defendants to recover damages for personal injuries. Defendants' appeal in that action was heard at the same time as this appeal, and the opinion therein is filed herewith. Our disposition of the wife's case determines all the questions in this case except that of damages. The jury awarded plaintiff $2,000. Defendants contend that the verdict is so excessive as to indicate passion and prejudice. The court charged that, if the verdict was in plaintiff's favor, the measure of damages was compensation for the loss of the services and companionship of his wife and, in addition, the reasonable expenses he had incurred on account of her injuries. As to the last item of damage, this was said:
`So far as the expenses are concerned, I think you will remember the testimony. They are the medical expenses, * * * the bills that he paid to the doctors and for some medicine, then the trip to Warren and the expenses there at the hospital, then for hired girls, for a nurse, and for his own services as nurse.'
The propriety of this statement is challenged on two grounds: The first, that the trip to Warren was made, not to obtain medical treatment for the wife, but to secure evidence for use at the trial, and hence the expense was not a proper item for consideration by the jury; and the second, that, if plaintiff could recover at all for his services in nursing his wife, he could recover only the reasonable value of such services, and that there had been no proof thereof.
[1] As to the first point, there is nothing in the record to suggest that the Warren trip was made solely to get evidence. The evidence warrants the inference that it was made to consult Dr. Bratrud and get the benefit of his advice after he had examined Mrs. Van House. There was no objection to proof of the expense of the trip. The able counsel for defendants would hardly have failed to object if they thought the evidence was inadmissible or that it showed that *Page 68 
the trip was taken merely to get evidence. The facts are unlike those in Benoe v. Duluth St. R. Co., 138 Minn. 155, 164 N.W. 662.
[2] As to the second point, we are of the opinion that a husband should be allowed to recover the reasonable value of his own services in attendance upon his wife, made necessary by reason of her injuries. He owes her the duty of care and nursing. If he devotes his own time and services to the discharge of the duty, he should be allowed as much as he would have had to expend in hiring reasonably competent attendance and nursing by others. Numerous courts have adopted this doctrine. The cases may be found in a note to Wells v. Minneapolis, etc., Ass'n, Ann. Cas. 1914D, p. 928. In the Wells Case this court held that one injured by reason of the negligence of another may recover as special damages the reasonable value of necessary nursing at the hands of a member of the family, although there was no expectation of payment for the services. Wells v. Minneapolis, etc., Ass'n,122 Minn. 327, 142 N.W. 706,46 L. R. A. (N.S.) 606, Ann. Cas. 1914D, 922. It has also been held that a husband who brings suit to recover damages for personal injuries to himself is entitled to recover the value of his wife's services in nursing him. Crouse v. C.  N. W. Ry. Co.,102 Wis. 196, 78 N.W. 446, 778; Chicago, etc., Transit Co. v. Moore, 259 Fed. 490-506, 170 Cow. C. A. 466. We see no reason why the same rule should not be applied where the wife is injured and the husband acts as her nurse. There was sufficient proof of the reasonable value of plaintiff's services. He knew what nurses were paid because he had employed a nurse for about three weeks and paid her for her services. He testified that the reasonable value of his own services in nursing his wife was $50 or $60 a month.
[3] Defendants urge that the verdict is manifestly excessive, in view of the fact that the wife, who sustained the injury and suffered the pain, was awarded only $3,000. There was a much greater disproportion in the verdicts in McNab v. Wallin,133 Minn. 370, 158 N.W. 623, where the wife recovered $500 and the verdict for the husband was $1,750, reduced on appeal to $1,000. Plaintiff testified to expenditures aggregating a trifle over $350. There was evidence that his wife's injuries are permanent. The value of her services to *Page 69 
him has been impaired, and there has been an addition to the burden of caring for her which the law imposes upon him. We hold that the verdict is not so excessive as to justify this court in granting a new trial or in reducing the amount awarded as a condition of a denial of a new trial.
Affirmed.
 *Page 406